Citation Nr: 1403265	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-00 382	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a compensable disability rating for residuals of a fracture of the proximal phalanx of the left ring finger.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to March 1990.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from December 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The TDIU claim has been raised by the Veteran and record during the pendency of this appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record.  So a TDIU claim is not a claim separate or distinct from an underlying increased-rating claim, instead, part and parcel of it.  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a TDIU claim is informally raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability)).

Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court held it was inappropriate to have treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his underlying disability, which in that case, like this one, was PTSD.  Citing Rice, the Mayhue Court reasoned that a request for a TDIU is not a separate claim for benefits, rather, an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim.


But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Moreover, as explained in Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009), an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met.  But this is indeed the situation here, so the Board is assuming jurisdiction over this derivative TDIU claim.


FINDINGS OF FACT

1.  The probative (meaning competent and credible) evidence of record indicates the Veteran's PTSD has moderate-to-severe associated symptoms causing occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking and mood.  And while there is not total occupational and social impairment, per se, the PTSD does preclude him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison, when also consider his level of education, prior work experience and training, but not his advancing age and disabilities that are not service connected.  Moreover, this has been true since the filing of his claim for this condition.

2.  The probative evidence of record indicates the residuals of the fracture of the proximal phalanx of his left ring finger, at worst, consist of pain, numbness, tingling, and deformity with a gap of 4.5 cm and extension limited by 35 degrees, interference with grip strength, decreased dexterity, and severe restriction of range of motion from ranging from 35 to 65 degrees with pain throughout; repetitive use results in decreased movement, weakened movement, incoordination, pain and swelling.  



CONCLUSIONS OF LAW

1.  The criteria are met for a higher initial disability rating of 70 percent, though no greater, for the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.125-4.130, Diagnostic Code 9411 (2013).  

2.  The criteria also are met for a TDIU.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19 (2013).

3.  As well, the criteria are met for a higher 10 percent disability rating, though no greater, for the residuals of the fracture of the proximal phalanx of the left ring finger.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5227, 5230 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application for benefits:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant of the information and evidence that VA will obtain; and (3) inform the claimant of the information and evidence he is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), should be provided to a claimant before an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  VCAA notice errors are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  The Veteran, not VA, has this burden of proof of not only establishing error, but showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The duty to notify was satisfied prior to the initial RO decision by way of letters sent to the Veteran in September 2009 and March 2010 that informed him of the types of information and evidence necessary to substantiate the claims, and the division of responsibility between him and VA in obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.

Moreover, the claim for a higher initial rating for the PTSD arose in the context of the Veteran trying to first establish his underlying entitlement to service connection for this condition, which he since has done, in turn allowing for the granting of that initial claim.  If service connection is granted and, in response, the Veteran appeals a "downstream" issue such as the compensation level assigned for the disability or effective date, then VA does not have to provide additional VCAA notice concerning these downstream elements of the claim because the initial intended purpose of the notice has been served inasmuch as the claim as it arose in its initial context has been granted, so substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved, and this occurred in this particular instance.  So the Veteran has received all required notice concerning his claim for a higher initial rating for his PTSD.

Moreover, according to the U. S. Court of Appeals for the Federal Circuit, in a case as here involving a claim for an increased rating, so including a derivative claim for a TDIU, the notice described in 38 U.S.C.A. § 5103(a) need not be Veteran specific or advise the Veteran that, to substantiate his claim, he must submit medical or lay evidence showing the effect any worsening in his disability has on his employment and daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Rather, VA need only provide generic notice advising him of the evidentiary and legal criteria for establishing his entitlement to greater compensation.  Id.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent treatment records from since service, whether from VA or private sources, and providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no such duty if there is no reasonable possibility that the assistance would aid in the substantiation of the claim.

All relevant evidence necessary for an equitable resolution of these claims has been identified and obtained, to the extent obtainable.  The evidence of record includes private medical records, VA outpatient treatment reports, the reports of VA examinations containing the information required to make the necessary determinations, and personal statements from the Veteran and his representative.

The November 2009 and April 2010 VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses that are consistent with the remainder of the evidence of record and therefore are adequate for adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  


There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).

Governing Statutes, Regulations and Precedent Cases

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2013).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).

When a Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of a "staged" rating is required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found; this practice is known as "staged" ratings.  See id. at 126.  The Court has extended this practice even to claims that do not involve initial ratings, rather, also established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The only difference is that, in this latter circumstance, the relevant temporal focus is on the severity of the disability since the year preceding the filing of the claim for a higher or increased rating for the disability until VA makes a final decision on the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Analysis

1.  PTSD

The Veteran's PTSD has been assigned an initial 50 percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The condition is rated under the General Rating Formula for Mental Disorders.  Under this general rating formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

The symptoms recited in the criteria in the Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a "scaled rating reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The higher the score, the higher the overall functioning of the individual.  A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score ranging from 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record. 

Here, after a careful review of the record and resolving all reasonable doubt in the Veteran's favor, the probative lay and medical evidence of record supports the assignment of a higher initial rating of 70 percent for the PTSD since the filing of the claim of entitlement to service connection for this condition, though no greater rating.  However, as also will be discussed, while there is not total occupational and social impairment, per se, to warrant assigning an even higher 100 percent schedular rating for the PTSD, this service-connected disability does nonetheless preclude the Veteran from obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison, when also consider his level of education, prior work experience and training, but not his advancing age and disabilities that are not service connected.  So in addition to receiving the higher 70 percent rating for his PTSD, he is receiving a TDIU.

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified that "[r]equiring a Veteran to prove that he or she is 100 percent unemployable is different than requiring him or her to prove that he or she cannot maintain substantially gainful employment.  The use of the word 'substantially' suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that the Veteran prove 100 percent unemployability leaves no flexibility."  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).


A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for [a] TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

The evidence, including private and VA medical records and the report of a November 2009 VA compensation examination, reflects that the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood, due to symptoms such as:  anxiety; depression; sadness; dysphoria; sleep disturbance and insomnia; nightmares; flashbacks; anxiety and panic attacks with agoraphobia; blunted, constricted and restricted range of affect; anger and irritability with occasional outbursts; social isolation and avoidance; defensive and evasive response; obsessive and compulsive behavior; detachment from others; diminished interest; hypervigilence; hyperarousal; exaggerated startle response; distrust bordering on paranoia; fair concentration; poor recent memory with intact remote memory; continual intermittent suicidal and homicidal thoughts and ideations with no attempts; fair to poor insight; fair to poor judgment; generally cooperative with some marginal cooperation and guarding; generally good eye contact with fair and intermittent eye contact at times; adequate to fair hygiene; and reports of seeing or smelling things others did not, although without any hallucinations or delusions found.

In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether he has deficiencies in most of the areas indicated, namely, work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  This litany of symptoms he has represents his functioning at worst.  The November 2009 VA examiner concluded that the Veteran's prognosis was poor.  In a June 2013 private medical report, a private psychiatrist, Dr. E.T., M.D., found the Veteran's symptoms were severe, which the Veteran reported had existed since August 2009.  In an April 2011 VA outpatient treatment report, the Veteran reported having last worked two years earlier; he was then currently homeless and had been admitted to the VA domiciliary program.  Throughout the period of the appeal, his GAF scores have ranged from a low of 49 to a high of 60, which, when considering the low side, indicate he has "serious" social and occupational impairment.  So with these symptoms and their resulting impairment in his social and occupational functioning, and with a view of the evidence in a light most favorable to him, his level of impairment more nearly approximates that required for a higher 70 percent rating, though not an even greater 100 percent rating.

Although a 70 percent rating is warranted, the preponderance of the evidence is against a finding of entitlement to an evaluation exceeding 70 percent.  Despite the occupational and social impairment demonstrated in the record, the evidence of record does not show findings or complaints demonstrating total occupational and social impairment due to symptoms such as:  gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name, so as to in turn warrant assignment of an even higher 100 percent schedular rating. 

While the record reflects some symptoms indicative of serious or severe occupational and social impairment and include suicidal thoughts, a history of suicidal ideation, obsessive and compulsive behavior, near continuous panic, impaired impulse control and difficulty in adapting to stressful environments, these symptoms are contemplated by the 70 percent rating being assigned.  Although, as noted in Mauerhan, the Veteran need not have all or even most of the particular symptoms in order to warrant a 100 percent evaluation, his PTSD symptomatology does not demonstrate total social and occupational impairment, as he has been able to maintain social relationships with his family, although contact is relatively minimal and he calls his father, brother and sisters only occasionally, and he has not been shown to be a persistent danger of hurting himself or others.  See Mauerhan, 16 Vet. App. 436.  Similarly, while there is evidence of some suicidal ideation, and some occasions of angry outbursts, there is no evidence in the record describing him as being a persistent danger of hurting himself or others.  In fact, VA outpatient treatment reports include suicidal risk, homicidal risk, and violence screenings, performed periodically during the period of the appeal, and which reflect that he was found to be at no risk or, at most, a low risk of suicidal ideation and self-harm, as well as no risk of homicidal ideation or harm to others.

The Board notices that he reported on one occasion of seeing and smelling things that others do not, according to an April 2011 VA medical record; however, continual mental status evaluations throughout the duration of this appeal, including in April 2011, reflect that his thought processes were logical, goal oriented and linear with no looseness of associations and that his thought content included no unusual content, hallucinations or delusions.  Finally, while some fair hygiene was noted, most of the VA mental status evaluations revealed he displayed adequate hygiene and the neglect of personal appearance and hygiene is also provided for within the 70 percent rating criteria.  Moreover, the 100 percent rating criteria provide for an intermittent inability to perform activities of daily living, including the maintenance of minimal personal hygiene, which has not been shown at any time throughout the duration of the appeal.  
Therefore, the probative evidence of record does not more nearly approximate the criteria for a 100 percent disability rating at any time since the filing of the claim for this disability.  38 C.F.R. §§ 4.3, 4.7.

In coming to these conclusions, the Board has considered the Veteran's lay statements concerning the severity of his service-connected PTSD and, in large part, has relied on his reports in determining an appropriate disability rating under the benefit-of-the-doubt doctrine.  He is competent to report on factual matters of which he had firsthand knowledge; thus, he is competent to report his current symptomatology as it pertains to his PTSD and these reports are credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Baldwin v. West, 13 Vet. App. 1 (1999).  But these reports were primarily the basis for increasing the rating for his PTSD from 50 to 70 percent, and one must also consider that the objective clinical findings are equally deserving of consideration.  And, for the reasons and bases discussed, they show entitlement to a higher 70 percent rating, but no greater rating.


2.  Left Ring Finger

When evaluating musculoskeletal disabilities that are at least partly rated on the basis of range of motion, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, premature or excess fatigability, or incoordination (including during flare-ups or with prolonged or repeated use), assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to arthritis, but also should be applied in 
non-arthritis contexts).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (i.e., rated as 0-percent disabling) under the applicable diagnostic code (DC).  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

The residuals of the fracture of the proximal phalanx of the Veteran's left ring finger are currently rated as noncompensable (again, meaning 0-percent disabling), under 38 C.F.R. § 4.71a, Diagnostic Code 5230.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  Under Diagnostic Code 5230, the sole and maximum evaluation of zero percent is assigned for any limitation of motion of the (major or minor) ring or little finger.  

Under Diagnostic Code 5227, the sole and maximum evaluation of zero percent is assigned for favorable or unfavorable ankylosis of the (major or minor) ring or little finger.

Diagnostic Code 5003 provides ratings for degenerative arthritis.  Degenerative arthritis (osteoarthritis or hypertrophic) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  In the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  In Notes (1) and (2) in DC 5003, it is indicated these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

After considering the relevant evidence, the Board finds that the residuals of the fracture of the proximal phalanx of the Veteran's left ring finger warrant a higher10 percent rating under Diagnostic Code 5003, though no greater rating.  The other potentially applicable Diagnostic Codes, 5227 and 5230, only at most provide for a 0 percent rating, either when there is ankylosis (irrespective of whether it is favorable versus unfavorable) or any limitation of motion of the (major or minor) ring or little finger.  Id.  So there is no additional benefit to be had.

The medical evidence of record, including the report of an April 2010 VA compensation examination, VA outpatient treatment reports, a June 2013 private medical report, and the August 2013 Disability Benefits Questionnaire (DBQ) completed by the Veteran's private physician, collectively indicate that the Veteran's left ring finger disability, at worst, is manifested by pain, numbness, tingling, deformity, a gap of 4.5 cm and extension limited by 35 degrees, interference with grip strength, decreased dexterity, and severe restriction of range of motion from ranging from 35 to 65 degrees with pain throughout.  These records also reflect that repetitive use of the left ring finger resulted in decreased movement, weakened movement, incoordination, pain and swelling.  

Objective evidence of pain and limitation of motion were noted by both private and VA physicians.  The April 2010 VA examiner characterized the left ring finger disability as moderate to severe and noted objective findings of loss of motion.  In both the June 2013 private medical report and August 2013 DBQ report, the Veteran's private physician, Dr. J.K.S., M.D., concluded that the Veteran had severely restricted range of motion of the left hand fourth digit (ring finger) that significantly interfered with gripping objects that were smaller than 4.5 cm in diameter; repetitive use of the fourth digit resulted in his left hand becoming nonfunctional secondary to pain; the restricted range of motion in the fourth digit of the left hand resulted in loss of the use of the left hand; and the pain following repetitive use disability of the left fourth digit was greater than it would be if it were amputated.  In the August 2013 DBQ report, however, Dr. J.K.S. specifically answered "no" to the question of whether, due to the Veteran's finger condition, there was functional impairment of an extremity (e.g., the left hand) such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.


Accordingly, as limitation of motion of the left ring finger is noncompensably disabling under Diagnostic Code 5230 and considering the objective findings of painful motion in the record, a rating of 10 percent is for application under Diagnostic Code 5003.  An even higher 20 percent disability rating under this code is not warranted, however, as there is not the required X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

In considering still other potentially applicable diagnostic codes, the Board observes that, under Diagnostic Code 5309 for injury to Muscle Group IX, there is provision for the intrinsic muscles of the hand that supplement the function of the forearm muscles in delicate manipulative movements.  The intrinsic muscles include the thenar eminence; short flexor, opponens, abductors and adductor of the thumb; hypothenar eminence; short flexor, opponens and abductor of the little finger; 4 lumbricales; 4 dorsal and 3 palmar interossei.  A note states that the hand is so compact a structure that isolated muscles injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  Rate on limitation of motion, minimum 10 percent.  See 38 C.F.R. § 4.73, Diagnostic Code 5309 (2013).  As noted above, limitation of motion and ankylosis of the ring finger are provided a maximum disability rating of zero percent.  

Diagnostic Code 5155 contemplates amputation of the ring finger, and a 20 percent rating is assigned for major or minor hand ring finger amputation with metacarpal resection (more than half the bone lost).  Without resection of the metacarpal, amputation at the proximal interphalangeal joint or proximal thereto warrants a rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5155 (2013).  In this case, there is no evidence of an amputation of the ring finger and the regulations do not provide for consideration of a rating under the diagnostic criteria governing the amputation of a ring finger without the presence of an actual amputation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5155, 5227 and 5230.  


As no medical professional has described the Veteran's disability as being manifested by an actual amputation with metacarpal resection and more than half the bone lost or by an isolated muscle injury, his left ring finger disability is most appropriately evaluated at the 10-percent level under Diagnostic Code 5003, based on painful motion.

The Board further acknowledges the Veteran's complaints of significant pain in the left ring finger and as well as the effects on his left hand, and has considered such in conjunction with 38 C.F.R. § 4.40, 4.45, 4.59, consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Voyles v. Brown, 5 Vet. App. 451, 454 (1993).  However, the Board also notes that the Court has held that consideration of functional loss due pain and weakness is not required when, as in this case, the currently assigned rating is the maximum disability rating available for limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus, such does not provide an additional basis for an even higher evaluation.

In making these determinations, the Board also has considered the Veteran's lay statements regarding the severity of his service-connected left ring finger disability and, in large part, has relied on his reports in determining an appropriate disability rating under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge; thus, he is competent to report his current symptomatology as it pertains to his left ring finger and these reports are credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Baldwin v. West, 13 Vet. App. 1 (1999).  But one also has to consider the objective clinical findings in relation to his subjective complaints.  And although the medical evidence of record contains suggestion that the restricted range of motion in the fourth digit of his left hand purportedly results in what amounts to loss of use of his entire left hand, a rating exceeding 20 percent would violate the "amputation rule."  38 C.F.R. § 4.68.  The "amputation rule" provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  Under the "amputation rule" of 38 C.F.R. § 4.68 and pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5155, a 20 percent disability rating would be the maximum assignable disability rating for the Veteran's ring finger, provided there was an amputation of this finger with metacarpal resection, which, as discussed above, there is not.  So the assignment of any higher percentage evaluation would be impermissible.  38 C.F.R. § 4.71a, DC 5155 (2013).

Service connection is not in effect for any other fingers of the left hand or for the left hand entirely, and therefore the regulations discussing loss of use of the hand in the context of the amputation of multiple digits, including Diagnostic Codes 5126 through 5151, are inapplicable to the Veteran's left ring finger disability.  Accordingly, as a matter of law, a disability rating exceeding 20 percent is not assignable for the left ring finger.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Thus, the Board concludes that, resolving all reasonable doubt in the Veteran's favor, a higher 10 percent rating is warranted, though no greater rating.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2013).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extra-schedular Consideration

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional or unusual disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the Rating Schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).


If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the two disabilities under consideration.  The Rating Schedule fully contemplates the described symptomatology and provides for ratings higher than those assigned based on more significant functional impairment.  The Veteran has described a litany of symptoms associated with his PTSD, but not only are the symptoms he describes specifically mentioned in the applicable DC 9411 of the General Rating Formula for Mental Disorders, but so too is there contemplation of the effect of his symptoms on his social and occupational functioning, as required by Mauerhan.  The rating criteria that contemplate the symptomatology of the left ring finger, including limitation of motion, ankylosis, arthritis and pain similarly have been applied to the evaluation of this disability in order to assign a higher 10 percent rating.  See 38 C.F.R. § 4.71a, DCs 5003, 5227 and 5230.  The rating criteria that provide additional compensation and higher ratings for the left ring finger also contemplate more significant impairment - including actual amputation of this finger and/or actual loss of use of the entire hand due to amputation and muscle injuries.  See 38 C.F.R. § 4.71a, DCs 5155 and 5309.  

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


3.  TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  The regulation, § 4.16, also specifies five situations in which multiple disabilities are to be considered "one disability" for purposes of determining whether there is one rated at 60%, or one at 40%:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.


In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a TDIU nonetheless may be assigned on an 
extra-schedular basis upon a showing that the Veteran is unable to obtain and retain substantially gainful employment.  38 C.F.R. § 4.16(b).  In this latter circumstance, however, the Board would be precluded from assigning a TDIU in the first instance, having instead to first refer the matter to the Under Secretary for Health or to the Director of the Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15.

The Veteran maintains that the evidence of record establishes that he has been unable to maintain substantially gainful employment during the entire pendency of this appeal.  Given that a claim of entitlement to a TDIU is part and parcel of a claim for increase in rating for an underlying disability, and the fact that his PTSD claim for increase is an initial-rating claim, his derivative TDIU claim dates back to the date of the receipt of the petition to reopen his claim for service connection for PTSD, which he filed on August 26, 2009.  Rice v. Shinseki, 23 Vet. App. 447 (2009).

Considering the award of higher ratings for his PTSD and left ring finger disability in this decision, he now has a 70 percent rating for his PTSD and a 10 percent rating for his left ring finger disability.  The combined rating for the two is 70 percent.  See 38 C.F.R. § 4.25 (VA's Combined Ratings Table).  Therefore, he meets the threshold rating requirements for consideration of a TDIU under § 4.16(a), and indeed has throughout the pendency of this appeal, so does not instead have to resort to the extra-schedular provisions of § 4.16(b).

In his May 2013 TDIU application, on VA form 21-8940, the Veteran reported that his PTSD prevented him from securing or following any substantially gainful occupation.  He stated that the date his disability affected his full-time employment was in May 2001 and the date he had last worked was in August 2010.  He also reported that he had left his last self-employment because of his disability.  

The medical evidence of record, including the reports of the November 2009 and April 2010 VA compensation examinations, VA outpatient treatment reports and a May 2013 private psychiatric report by Dr. E.T., M.D., reflects that the Veteran last worked full time in May 2009, when he was laid off, and he also had worked on just a temporary basis from June to September 2010.  VA outpatient treatment reports reflect he indicated in April 2011 that he had been homeless for eight months, and he resultantly was admitted to VA domiciliary care from April to August 2011.  These records also reflect he attempted to enroll in vocational rehabilitation, but was unsuccessful.  An April 2012 VA outpatient treatment report reflects that he was enrolled in school.  In the May 2013 private psychiatric report, the private psychiatrist, Dr. E.T., reviewed copies of records from the Veteran's claims file, including his medical records and the May 2013 TDIU Application, and provided an evaluation of the Veteran's mental status.  Following a psychiatric evaluation, Dr. E.T. concluded that the Veteran had severe psychological symptoms of PTSD that were continuously severe since August 2009, and that he consequently was incapable of adapting to even the minimal demands of work.  He noted the Veteran was found to be incapable of tolerating supervisors, coworkers, and the public due to irritability and vulnerability to angry losses of composure.  Based on his training, experience and a review of the relevant records, Dr. E.T. opined within a high degree of medical certainty that the Veteran was unable to secure or follow substantially gainful employment as a result of his PTSD, alone, since August 2009.

In light of this evidence confirming the Veteran was found to be unable to obtain or maintain substantial gainful employment since August 2009, he meets the criteria for a TDIU on a schedular basis since the date of his claim for service connection for PTSD on August 26, 2009.  See 38 C.F.R. § 4.16(a).


ORDER

A higher initial rating of 70 percent is granted for the PTSD, subject to the statutes and regulations governing the payment of VA compensation.

A higher 10 percent rating is granted for the residuals of the fracture of the proximal phalanx of the left ring finger, subject to the statutes and regulations governing the payment of VA compensation.

A TDIU also is granted, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


